Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 12, 2021                                                                                    Bridget M. McCormack,
                                                                                                                 Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                           David F. Viviano
  162121(41)                                                                                           Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  In re CERTIFIED QUESTIONS FROM THE                                                                    Elizabeth M. Welch,
  UNITED STATES DISTRICT COURT,                                                                                       Justices
  EASTERN DISTRICT OF MICHIGAN,
  SOUTHERN DIVISION
  ________________________________________
  AFT MICHIGAN,
            Plaintiff,                                              SC: 162121
  v                                                                 USDC-ED: 4:17-cv-13292
  PROJECT VERITAS, et al.,
            Defendants,
  and
  MICHIGAN ATTORNEY GENERAL,
             Intervening Defendant.
  ______________________________________/

          On order of the Chief Justice, the motion of amicus Michigan Coalition to End
  Domestic and Sexual Violence to file a response to the brief of amicus Cyber Civil Rights
  Initiative is GRANTED. The response will be accepted for filing if submitted on or before
  March 19, 2021.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  March 12, 2021

                                                                               Clerk